Citation Nr: 0028995	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  98-18 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a restoration of a 30 percent evaluation 
for a right inguinal hernia.

2.  Entitlement to an increased evaluation for a right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  This appeal arises from a rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).

In his July 1998 notice of disagreement, the veteran averred 
that he has manifested sexual dysfunction since his right 
inguinal herniorrhaphy.  A claim for impotence, as secondary 
to the right inguinal hernia repair, is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The 30 percent schedular evaluation assigned the 
veteran's service-connected right inguinal hernia was in 
effect for less than five years and pertained to a condition 
which was unstabilized.

3.  The medical examination upon which the proposal for 
reduction was based reflects a right hernia recently repaired 
by surgery; findings of a well-healed, nontender scar without 
keloids; and no findings of hernia, tenderness, masses, or 
hepatosplenomegaly.

4.  The service-connected right inguinal hernia is currently 
manifested by complaints of pain and observations of 
abdominal tenderness and well-healed scarring in the inguinal 
area but no findings of recurrent hernia, or of adhesion, 
poor nourishment, or ulceration at the scar.


CONCLUSIONS OF LAW

1.  The criteria for reduction of the previous 30 percent 
rating for the service connected right inguinal hernia have 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.105, 3.344, 4.1, 4.7, 4.10, 4.114, Diagnostic 
Code 7338.

2.  The criteria for a rating greater than 10 percent for the 
service connected right inguinal hernia have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.321, 4.1, 4.7, 4.10, 4.114, Diagnostic Code 7338.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that the RO should not have reduced the 
evaluation assigned his service connected right inguinal 
hernia from 30 percent to 10 percent.  He also claims, in 
essence, that if the 30 percent evaluation is not restored, 
he should be granted an increased evaluation for his 
symptoms.  Therefore, he has presented a well-grounded claim 
for restoration of the 30 percent evaluation for this 
disability within the meaning of 38 U.S.C.A. § 5107(a).  
Similarly, he has also presented a well-grounded claim for 
increased disability evaluation.  Cf. Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The veteran has not alleged 
that any records of probative value that may be obtained and 
have not already been associated with the claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§ 4.1, 4.2.  The RO originally service-connected a recurrent, 
right inguinal hernia in May 1951 and assigned a 10 percent 
evaluation, effective in March 1951.  In March 1978, the RO 
increased the evaluation to 100 percent under 38 C.F.R. 
§ 4.30, based on evidence that the veteran had required 
surgery to correct his hernia.  The 100 percent convalescence 
rating was made effective from October 19, 1977 to December 
31, 1977.  The 10 percent evaluation was resumed effective in 
January 1978.  In January 1996, the RO assigned a 30 percent 
evaluation, effective in December 1994.  This decision was 
based on a September 1995 VA examination report that noted 
findings of a irreducible, slightly tender mass in the right 
inguinal area.  The examiner further noted that the veteran 
had undergone surgical consultation to repair the hernia.  In 
this decision, the RO specifically noted that the veteran's 
condition was subject to improvement and that it would be the 
focus of a review examination in future.

In May 1997, the veteran underwent the aforementioned review 
examination.  The report reveals that the veteran underwent 
surgical repair for his hernia in January 1996.  The veteran 
reported that a mesh was inserted.  He stated he experienced 
pain, but that the hernia had not recurred since the surgery.  
The examiner found no abdominal tenderness, masses, or 
hepatosplenomegaly.  A five-inch scar was noted along the 
right inguinal ligament, but it was described as very well 
healed and non-tender, without keloids.  The examiner found 
no hernia.  The report reflects a diagnosis of recurrent 
right inguinal hernia status post surgery.

On the basis of the May 1997 report, the RO proposed to 
reduce the veteran's evaluation to 10 percent.  The RO gave 
notice to the veteran of the proposed reduction by letter 
dated November 3, 1997.  The veteran was advised he had 60 
days to submit evidence that his rating should not be 
reduced.  The veteran responded that, while the hernia itself 
had not recurred since the January 1996 surgery, he continued 
to experience pain and problems when moving, coughing, or 
sneezing.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness of these systems in self-support.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.

The veteran's service connected right inguinal hernia has 
been evaluated under Diagnostic Code 7338.  Under this code, 
the criteria for a 10 percent evaluation contemplates a 
postoperative recurrent hernia, readily reducible and well 
supported  by a truss or belt.  A 30 percent evaluation 
contemplates a small, postoperative recurrent hernia or an 
unoperated irremediable hernia, not well supported by a 
truss, or not readily reducible.  A 60 percent evaluation 
contemplates a large, postoperative recurrent hernia, not 
well supported under ordinary conditions, and not readily 
reducible, when considered inoperable.

A.  Restoration

The Board will first consider the rating reduction aspects of 
the action appealed.  As noted above, the veteran underwent 
further examination in May 1997, as indicated as necessary in 
the January 1996 rating decision that granted the 30 percent 
evaluation.  Among other things, this report shows that the 
veteran had undergone surgical correction of his hernia.  The 
report further reflects, essentially, that the hernia, 
including the scar, was asymptomatic.

The RO proposed to reduce the disability evaluation assigned 
the veteran's service-connected right inguinal hernia in an 
October 1997 rating decision, of which the veteran was given 
notice, pursuant to 38 C.F.R. § 3.105(e), by letter dated 
November 3, 1997.  The veteran responded with a statement, 
which the RO received in November 1997; however, he did not 
submit additional medical evidence with his statement.  In a 
January 1998 rating decision, the RO granted a 100 percent 
disability evaluation from January 3, 1996 to February 29, 
1996, under 38 C.F.R. § 4.30, resuming the 30 percent 
evaluation, effective in March 1996.  The rating decision 
then effectuated the proposed reduction to 10 percent, 
effective in April 1998.  The RO based the reduction on the 
May 1997 report; and on hospital records showing the veteran 
had undergone right inguinal herniorrhaphy with mesh, with 
good results.  The RO notified the veteran of this action in 
a letter dated February 2, 1998.

In reducing the evaluation for the veteran's service-
connected right inguinal hernia, the RO complied with the 
procedural requirements outlined at 38 C.F.R. § 3.015(e).  As 
the reduction would ultimately result in the reduction of 
compensation payments being made to the veteran, the RO 
appropriately prepared a proposed rating reduction in October 
1997 setting forth all material facts and reasons.  The 
veteran was duly notified in November 1997, and given 60 days 
to present additional evidence to show that compensation 
payments should be continued, and not reduced.  He submitted 
a written statement contesting the RO's proposal, but did not 
submit additional medical evidence.  The RO concluded that 
reduction to 10 percent was warranted, and effectuated the 
reduction in January 1998, notifying the veteran in February 
1998.

The veteran's focus, however, is not upon the procedures 
undertaken by the RO, but the substantive reasoning 
underlying its decision to reduce the evaluation for his 
service-connected right inguinal hernia.  The U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter Court), in Brown v. Brown, 5 Vet. App. 
413, 419-420 (1993), noted "at least four specific 
requirements" for a rating reduction in 38 C.F.R. 
§ 3.344(a), concerning stabilization of disability 
evaluations.  These provisions, however, only apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Re-examinations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).  In the present case, the RO 
specifically stated in the January 1996 rating decision-in 
which the 30 percent evaluation was assigned-that (1) the 
veteran's right inguinal hernia disability was subject to 
improvement, (2) the 30 percent evaluation was not considered 
permanent, and (3) the right inguinal hernia disability was 
subject to future review examination.  Moreover, the 
September 1995 examination upon which increased evaluation 
was based reveals that the veteran had undergone surgical 
consultation for the repair of his hernia; and, while he had 
so far delayed surgery, surgical correction was likely 
imminent.  Hence, it is clear that the provisions of 
38 C.F.R. § 3.344(a) do not apply to this situation.  Rather, 
consideration must be given to the post-surgical level of 
disability.

In the present case, the medical evidence does not show that 
the veteran exhibits the manifestations required to meet the 
criteria for a 30 percent evaluation.  The medical evidence 
does not that the right inguinal hernia is recurrent, 
unoperated, irremediable, irreducible, or ill supported by a 
truss.  Rather, the medical evidence simply shows that, 
following his January 1996 surgery, the right inguinal hernia 
has not recurred.

Based on the medical evidence, and as further discussed 
below, the Board finds that the reduction was in order, as a 
30 percent evaluation for the veteran's service connected 
right inguinal hernia is not warranted.

B.  Increased Evaluation

In regard to the veteran's claim for an increased evaluation, 
the Board notes that the veteran argues that while the hernia 
itself has not recurred, he has continued to experience pain 
following his surgery.  He states that activities he used to 
be able to perform, cause pain and take much longer to do.  
For example, he cannot mow the lawn, rake leaves, ride in a 
car, or simply stand without experiencing pain.  The Board 
has reviewed the medical evidence and finds that an 
evaluation of greater than 10 percent is not warranted for 
the service connected right inguinal hernia.

In October 1999, the veteran underwent additional examination 
by his treating VA physician.  The veteran reported 
complaints of pain with activity and an inability to sleep on 
his right side.  The examiner recorded objective observations 
of lower abdomen tenderness and multiple scars in the 
inguinal area.  The examiner did not diagnose any abdominal 
or hernia condition, but he did opine that the veteran's scar 
tissue "probably causes some pain with activity."  Yet, 
following the January 1996 surgery, VA outpatient records 
consistently reflect no findings of hernia, tenderness, 
masses, or other abnormality in the hernia site.

After consideration of the evidence, the Board finds that the 
criteria for a schedular rating of more than 10 percent for 
the service-connected right inguinal hernia are not met.  The 
veteran complains of pain and pain upon movement, and this 
was observed objectively by his VA treating physician in 
October 1999.  The Board notes, however, that the veteran's 
pain is contemplated in the current, 10 percent evaluation.  
It remains, however, that the medical evidence simply does 
not establish that the veteran's right inguinal hernia is 
currently present.  Rather, the medical evidence reflects 
that the January 1996 repair achieved good results and that 
the veteran's right inguinal hernia is, essentially, 
currently asymptomatic.

In Esteban v. Brown, 6 Vet. App. 259 (1994) the Court held 
that the Board must consider the disabling manifestations of 
the veteran's scars separately.  Thus, in addition to 
considering whether an increased evaluation for the residuals 
of the veteran's inservice right herniorrhaphy are warranted 
under Diagnostic Code 7338, the Board will also analyze 
whether a compensable evaluation is warranted for the 
surgical scar under Diagnostic Codes 7803, 7804, and 7805.

The Schedule stipulates at Diagnostic Codes 7803 and 7804 
that a scar can be rated as compensable if it is poorly 
nourished, with repeated ulceration, or if it is tender and 
painful on objective demonstration, respectively.  Under 
Diagnostic code 7805, a scar can be rated on the basis of 
limitation of function of the body part affected.  The 
October 1999 entry reflects that the veteran has multiple 
scars.  The examiner further noted that the veteran has scar 
tissue that is probably painful.  Nonetheless, the Board 
notes that the veteran is already being compensated for pain 
in the 10 percent evaluation assigned his service-connected 
right inguinal hernia disability.  The medical evidence 
reflects no other findings at the site of the scars.  They 
are not described as poorly nourished, ulcerated, or 
adherent.  They are further not described as, themselves, 
painful or tender on observation.  Rather, the scar has been 
described as well healed and nontender, without keloids.  In 
addition, the veteran has not alleged, and the medical 
evidence does not demonstrate, that function of any body part 
is limited by the scar.

After consideration of the evidence, the Board finds that the 
criteria for a separate, compensable rating for the residual 
scars are not met.  Specifically, there is no evidence of 
pain, tenderness, ulceration, poor nourishment, adhesion, or 
limitation of motion attributed directly to the scars 
themselves. 

C.  Extra-Schedular Consideration

The foregoing does not, however, preclude the granting of a 
higher evaluation for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has undergone two post-
service surgeries for his service-connected right inguinal 
hernia.  Yet, the record shows that he was afforded a 100 
percent evaluation on both occasions, from October 19, 1977 
to December 31, 1977, and from January 3, 1996 to February 
29, 1996.  Thus, the veteran has been compensated for this 
period of hospitalization and convalescence.  The evidence of 
record does not show that the service-connected right 
inguinal hernia, alone, interferes markedly with the 
veteran's employment so as to make application of the 
schedular criteria impractical.  Hence, the evidence does not 
show that the impairment resulting solely from the service-
connected right inguinal hernia, alone, warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the service-connected right inguinal hernia is adequately 
compensated by the 10 percent evaluation, assigned above.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.


ORDER

Entitlement to a restoration of a 30 percent evaluation for 
the service connected right inguinal hernia is denied.

Entitlement to an evaluation greater than 10 percent for the 
service connected right inguinal hernia is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

